Citation Nr: 1747569	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1991.

Historically, a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denied service connection for a psychiatric disability.  The Veteran submitted a notice of disagreement (NOD) in July 2007.  The Board of Veterans' Appeals (Board) remanded this issue in July 2013 for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Jurisdiction of this case currently resides with the RO in Pittsburgh, Pennsylvania.

The RO initially developed the Veteran's psychiatric claim as a claim for service connection for a psychiatric disability.  Because the evidence in this case indicates that the Veteran is seeking service connection for various mental health disorders, including PTSD and anxiety disorder, the Board has recharacterized the Veteran's psychiatric claim accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDING OF FACT

The Veteran did not file a substantive appeal as to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, and this jurisdictional defect may not be waived.


CONCLUSION OF LAW

The issue of entitlement to entitlement to service connection for a psychiatric disorder, to include PTSD, is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of entitlement to entitlement to service connection for a psychiatric disorder, to include PTSD, must be dismissed because a substantive appeal, VA Form 9, was not filed.

To perfect an appeal, a substantive appeal must be filed within 60 days from the date the RO mails a claimant an SOC (or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends later).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103. 

The filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  On the other hand, because a timely filed substantive appeal is not a jurisdictional bar to Board review, the Board cannot raise a timeliness objection in a particular case if the appellant filed an untimely substantive appeal and the RO had, nonetheless, treated the Veteran's claim as timely appealed for more than five years, and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  See id. at 45. 

Here, the RO mailed the Veteran an SOC on May 2, 2017.  The Veteran has never filed a substantive appeal, timely or otherwise.  While the RO did send a letter to the Veteran in July 2017 saying that his appeal had been certified to the Board, no specific issue was indicated.  Notably, there is no VA Form 8, Certification of Appeal, of record to accompany this letter.  This letter was clearly sent in error given the procedural history of the psychiatric claim.

Importantly here, the SOC was mailed to the Veteran's last known mailing address of record, and there has been no contention that he did not receive the May 2017 SOC.  Moreover, unlike the situation in Percy, the Veteran did not ever file a substantive appeal, either via VA Form 9 or other similar communication, in response to the May 2017 SOC.  Thus, this is not a situation where an untimely appeal was filed.  Similarly, a long period of time has not passed during which the RO has treated the issues as timely appealed.  Finally, the Veteran has not acknowledged this issue as being timely appealed, and testimony has not been taken on the issue.  See Percy, 23 Vet. App. at 45. 

This is not a situation where the timely filing of a substantive appeal may be waived.  Simply stated, a substantive appeal was not filed as to this issue.  Thus, the issue of entitlement to service connection for psychiatric disability, to include PTSD, is not within the Board's jurisdiction to further review, and it must be dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302; Percy, 23 Vet. App. at 45.


ORDER

The issue of entitlement to service connection for psychiatric disability, to include PTSD, is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


